                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

TERRIE L. GRISSOM                                                                        PLAINTIFF

V.                                 NO. 3:19CV00216 KGB/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                       DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Kristine G. Baker. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Terrie L. Grissom, applied for disability benefits on January 3, 2017,

alleging disability beginning on December 16, 2016. (Tr. at 471). The application

was denied initially and upon reconsideration Id. After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied Ms. Grissom’s claim. (Tr. at 479). The

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
Appeals Council denied her request for review. (Tr. at 1). The ALJ=s decision now

stands as the final decision of the Commissioner, and Ms. Grissom has requested

judicial review. For the reasons stated below, the Court should affirm the decision

of the Commissioner.

II. The Commissioner=s Decision:

       The ALJ found that Ms. Grissom had not engaged in substantial gainful

activity since the alleged onset date of December 16, 2016. (Tr. at 473). At Step Two

of the sequential five-step analysis, the ALJ found that Ms. Grissom had the

following    severe    impairments:     ischemic    heart   disease,    chronic   liver

disease/cirrhosis, cancer of the small intestine, and diabetes mellitus. Id.

       The ALJ found that Ms. Grissom’s impairment did not meet or equal a listed

impairment. (Tr. at 474). Before proceeding to Step Four, the ALJ determined that

Ms. Grissom had the residual functional capacity (“RFC”) to perform the full range

of work at the sedentary level. (Tr. at 475).

       Based on testimony from a Vocational Expert (“VE”), the ALJ determined

that Ms. Grissom was able to return to her past work as an administrative assistant.

(Tr. at 478). Therefore, the ALJ found that Ms. Grissom was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s
decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

       “[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner’s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.” Reversal is not warranted, however,
       “merely because substantial evidence would have supported an
       opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.   Ms. Grissom=s Arguments on Appeal

      Ms. Grissom contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ erred at Step Two in the


                                          3
impairment severity determination, and she makes an undeveloped Step Five

argument.2 After reviewing the record as a whole, the Court concludes that the ALJ

did not err in denying benefits.

        Ms. Grissom suffered from cirrhosis, although at the time of the hearing she

was not taking medication to treat the condition. (Tr. at 495). See Smith v. Shalala,

987 F.2d 1371, 1374-75 (8th Cir. 1993)(failure to treat condition supports finding

that claimant was not disabled). She did not require aggressive treatment or see a

specialist on a regular basis. Her condition was ruled stable as of August 29, 2018.

(Tr. at 307).

        She also suffered from coronary artery disease, but multiple cardiological

examinations were normal, as was a stress echocardiogram. (Tr. at 231, 256, 498,

1279). A carotid ultrasound revealed mild to moderate conditions. (Tr. at 215).

Objective tests showing mild to moderate conditions do not support a finding of

disability. Masterson v. Barnhart, 363 F.3d 731, 738-39 (8th Cir. 2004). She said

Plavix helped with symptoms. (Tr. at 498). Impairments that are controllable or

amenable to treatment do not support a finding of total disability. Mittlestedt v. Apfel,

204 F.3d 847, 852 (8th Cir. 2000). Again, she did not require aggressive



2
  It should be noted that the ALJ found Ms. Grissom could return to past relevant work at Step Four, so
she did not even proceed to Step Five, nor was she required to.

                                                    4
intervention. (Tr. at 443).

      Ms. Grissom also had intestinal cancer which let to bleeding. Intravenous iron

helped. (Tr. at 217). She saw her oncologist only once every six months. (Tr. at 499).

She said her condition was stable. Id.

      Finally, she complained of diabetic neuropathy. However, her diabetes was

well-controlled. (Tr. at 267). She had normal extremity examinations in May 2017

and March 2018. (Tr. at 1196, 1279). She did not require aggressive treatment, and

was noted to walk without distress. (Tr. at 991). There was no swelling, redness, or

pain in her legs in March 2017. Id.

      Ms. Grissom was able to do things like prepare meals, do household chores,

shop in stores, drive, and go to church. Such daily activities undermine her claims

of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995)

      Ms. Grissom argues that the ALJ should have found both cirrhosis and

neuropathy to be disabling. She claims neuropathy should have been ruled a severe

impairment. However, neither condition required aggressive treatment, specialists,

or surgery. And the ALJ did find cirrhosis to be a severe impairment. Once the ALJ

proceeds past Step Two, the labeling of an impairment as severe or non-severe has

no legal significance; the medical record as whole is the basis for the determinations

at Steps Three and Four. See 20 C.F.R. §§ 404.1545(e), 416.945(e); Social Security

                                          5
Ruling 96-8p, 1996 WL 374184 (the ALJ will consider all medically determinable

impairments, even those that are non-severe, when assessing residual functional

capacity). Finally, a diagnosis alone does not infer disability; there must be a

functional loss establishing the inability to engage in substantial gainful activity. See

Trenary v. Bowen, 898 F.2d 1361, 1364 (8th Cir. 1990).

      Ms. Grissom also argues that her impairments prevented her from doing

sedentary work. However, she was able to perform daily activities that required as

much or more physical exertion than the sedentary work of an administrative

assistant. And even though the state-agency experts found her capable of light work,

the ALJ gave weight to Ms. Grissom’s subjective complaints and limited her to

sedentary work. (Tr. at 515, 530). Treatment was conservative and effective, and

Ms. Grissom’s conditions were generally stable. She has not demonstrated that she

is disabled.

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Ms.

Grissom was not disabled. The ALJ properly considered all impairments, gave

appropriate weight to the medical opinions, and properly analyzed Ms. Grissom’s

subjective complaints. The decision, therefore, should be affirmed. The case should

be dismissed, with prejudice.

                                           6
IT IS SO ORDERED this 24th day of March, 2020.



                            ___________________________________
                            UNITED STATES MAGISTRATE JUDGE




                               7
